UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1600


In re: GREGORY SCOTT SAVOY,


                    Petitioner.



             On Petition for Writ of Mandamus. (1:20-cv-00784-LO-IDD)


Submitted: August 19, 2021                                        Decided: August 24, 2021


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregory Scott Savoy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Scott Savoy petitions for a writ of mandamus seeking an order from this

court directing the district court to correct its order entered on March 4, 2021, or to grant

his pending motion to alter the judgment. We conclude that Savoy is not entitled to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted). Additionally, mandamus may not be used as a substitute for

appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       To the extent that Savoy alleges a delay by the district court in ruling on his

postjudgment motion, our review of the record does not reveal undue delay in the district

court. To the extent that Savoy seeks an order from this court directing the district court

to act, we conclude that the relief sought by Savoy is not available by way of mandamus.

Accordingly, although we grant Savoy’s motions to correct the mandamus petition and for

leave to file physical exhibits, we deny the petition for a writ of mandamus. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED



                                             2